   Case 4:19-cv-00324-RSB-CLR Document 15 Filed 03/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 ALFRED E. MCKAY, JR.,

                Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-324

        v.

 ANDREW SAUL, COMMISSIONER OF
 SOCIAL SECURITY,

                Defendant.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s February 3, 2021 Report and Recommendation, (doc. 14), to which no objections have

been filed. Accordingly, the Court ADOPTS the Report and Recommendation as the opinion of

the Court. As a result, the action is REMANDED to the Social Security Administration for further

proceedings under 42 U.S.C. § 405(g).          The Clerk of Court is DIRECTED to enter the

appropriate judgment and to close this case.

       SO ORDERED, this 26th day of March, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
